                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


RUSSEL J. DUSEK,

                    Plaintiff,
                                              Case No. 17 C 1754
          v.
                                        Judge Harry D. Leinenweber
UNION PACIFIC RAILWAY CO.,

                    Defendant.



                    MEMORANDUM OPINION AND ORDER

     Defendant Union Pacific Railway Company moves for summary

judgment on all claims brought against it by Plaintiff Russel J.

Dusek. For the reasons stated herein, Defendant’s Motion (Dkt. No.

22) is granted.

                           I.    BACKGROUND

     This case arises from injuries Plaintiff Russel J. Dusek

(“Dusek”) sustained while working for Defendant Union Pacific

Railroad Company.   Dusek worked for Defendant as a utility man and

a switchman/conductor from 1991 to 2014. (Pl.’s Resp. to Def.’s

Stmt. of Facts (“Railroad SOF”) ¶ 5, Dkt. No. 35.) When his

seniority would allow, Dusek opted to work in the “Proviso”—the

intermodal half of the railroad yard handling switching procedures

for rail operations. (Railroad SOF ¶ 6.) This job required Dusek

to jump off moving equipment and land on big rocks (ballast).
(Def.’s Resp. to Pl.’s Stmt. of Facts (“Dusek SOF”) ¶ 3, Dkt. No.

37.) At some point in 2014, Dusek brought some of these big rocks

to Defendant’s safety meeting and complained about the difficulty

workers had walking on the rocks. (Dusek SOF ¶ 4.) Apparently,

Dusek had raised complaints before about work conditions related

to the roads and vehicles to his managers starting in the 1990’s.

(Railroad SOF ¶ 10.) Operating in these conditions caused Dusek

pain in his neck and arm, starting from 2001 and worsening every

year thereafter. (Railroad SOF ¶ 11.) From 2010 to 2012, Dusek

acknowledges experiencing such pain whenever he had to operate

Defendant’s equipment. (Railroad SOF ¶ 12.) During this time,

Dusek confirmed that there was nothing at home that made him

experience the pain and was unable to attribute the pain to

anything other than his work. (Railroad SOF ¶ 14.)

       Dusek testified that his pain had become a “chronic problem”

since 2008. (Dusek Depo., Ex. A to Railroad SOF at 15-16, Dkt. No.

35.)    The pain continued to worsen every year thereafter while

Dusek continued to work for Defendant. (Railroad SOF ¶ 19.) As his

symptoms worsened, Dusek asserted that he has been unable to have

a good night’s rest since 2012. (Railroad SOF ¶ 20.) Experiencing

such symptoms ultimately led Dusek to undergo three cervical spine

surgeries, one in 2010, 2012, and 2014. (Railroad SOF ¶¶ 15, 18,




                                - 2 -
22-25.) All three surgeries were for purpose of treating the “same

problem [he had] been having for years.” (Dusek Depo. at 104.)

     Following the first surgery, Dusek’s doctor gave him work

restrictions, which led him to perform light duty work for a

period. (Railroad SOF ¶ 27.) Before he could resume full duty,

Defendant’s resident nurse required Dusek to show that his doctor

cleared him for full release. (Railroad SOF ¶¶ 29-30.) Dusek did

so and ultimately returned to work to perform his regular duties.

(Railroad SOF ¶ 28.) The same process occurred after Dusek’s 2012

surgery. (Railroad SOF ¶ 33.) After Dusek’s third cervical spine

surgery, the doctor believed Dusek was unable to return to work

because of vocal difficulties — as a switcher in the train system,

Dusek’s work required oral notification. (Dusek SOF ¶ 21.) The

doctor filled out the appropriate disability paperwork, which

stated   that   Dusek’s   inability   to   work   was   due   to   the   vocal

problems. (Id.) Dusek has not returned to work since that time.

(Dusek SOF ¶ 17.)

     Dusek alleges that he suffered a “cumulative injury” to his

neck, with symptoms “radiating” down his right arm, because of

Defendant’s negligence. As a result, Dusek brought this suit,

claiming: (1) Defendant violated the Federal Employer’s Liability

Act (“FELA”), 45 U.S.C. §§ 51-60, and (2) Defendant negligently

assigned Dusek to perform work. Defendant now moves for summary


                                 - 3 -
judgment as to both claims, arguing that (1) the statute of

limitations has run for Dusek’s FELA claim, and (2) Dusek cannot

establish that Defendant was negligent in assigning Dusek to

perform work as a matter of law. Each claim will be discussed in

turn.

                              II.   ANALYSIS

     Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law.        FED. R. CIV. P. 56(a); see also Liu

v. T&H Mach., Inc., 191 F.3d 790, 794 (7th Cir. 1999) (citation

omitted).     A genuine issue of material fact exists only if “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”       Pugh v. City of Attica, 259 F.3d 619, 625

(7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). The Court construes all facts and reasonable

inferences in the light most favorable to the nonmoving party. See

Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th

Cir. 2008).

                       A.    Count I: FELA Claim

     Defendant argues that Dusek’s FELA claim is barred by the

statute of limitations. A plaintiff cannot maintain a cause of

action under FELA “unless commenced within three years from the

day the cause of action accrued.” 45 U.S.C. § 56.          The Seventh


                                    - 4 -
Circuit determined that “a cause of action accrues for statute of

limitations purposes when a reasonable person knows or in the

exercise of reasonable diligence should have known of both the

injury and its governing cause.” Fries v. Chicago & Northwestern

Transp. Co., 909 F.2d 1092, 1095 (7th Cir. 1990) (citing cases).

The application of this rule requires an objective inquiry as to

whether a diligent plaintiff would have been aware of his injury

and its cause. Id. (citing Urie v. Thompson, 337 U.S. 169, 170

(1949)). A plaintiff need not have actual knowledge of causation

for the Court to find that the cause of action has accrued. Nemmers

v. United States, 795 F.2d 628, 631 (7th Cir. 1986).

     Here, Dusek seeks to recover for a non-acute injury, which

means that his injury occurred over the course of time from

repeated exposure to an allegedly unsafe workplace. Dusek argues

that he did not have actual knowledge of his injury until his

surgery in 2014; therefore, his claim falls within the three-year

statute of limitations requirement. The Court disagrees.

     It is well settled that a medical diagnosis is not required

for the statute of limitations to start running. See United States

v. Kubrick, 444 U.S. 111, 123 (1979); see also Sweatt v. Union

Pacific R.R., 796 F.3d 701, 708 (7th Cir. 2015) (finding that “a

plaintiff cannot wait until he receives a medical diagnosis to

begin pursuit of his claim”). The undisputed facts show that Dusek


                              - 5 -
was well-aware of his injuries long before 2014. In his deposition,

Dusek asserted that his symptoms had been “chronic” since 2008,

that he had to receive three cervical spine surgeries as a result

of the pain in 2010, 2012 and 2014, and he has been unable to sleep

from the pain since 2012. Armed with this knowledge, Dusek was

aware of his injury well before 2014.

     A reasonable, diligent person armed with the facts in Dusek’s

possession   regarding   his   physical   condition   and   the   pain   he

experienced, also had a duty to investigate the cause of those

symptoms long before March of 2014. Fries, 909 F.2d at 1095. Dusek

testified that his work agitated his pain: jumping on and off

moving equipment and walking over the ballast caused him to feel

pain in his neck down through his arm. Moreover, Dusek asserted

that operating over the roadways caused symptoms in his neck since

as early as 2001. These symptoms continued throughout the duration

of his employment, and Dusek testified that nothing at home caused

him to experience such pain. He was unable to attribute the cause

of his pain to anything other than his work. As such, the facts

show that Dusek either knew or should have known that his work was

the cause for his pain well before 2014. Accordingly, Dusek’s FELA

claim is barred by the statute of limitations and thus fails as a

matter of law.




                                 - 6 -
                  B.   Count II: Negligent Assignment Claim

      Defendant next argues that Dusek can proffer no evidence that

Defendant acted negligently is assigning Dusek to perform work. As

a railroad, Defendant has the duty to provide a safe workplace.

McGinn v. Burlington N. R.R. Co., 102 F.3d 295, 300 (7th Cir. 1996)

(citations        omitted).      That   duty     includes     taking     “reasonable

precautions to inspect the workplace and protect its employees

from possible danger.” Deans v. CSX Transp. Inc., 152 F.3d 326,

330   (4th    Cir.     1998).    Defendant     can   breach    that    duty   “if   it

negligently assigns its employee to perform work beyond his or her

physical capacity — that is, if the railroad knew or should have

known of the employee’s diminished work capacity and, in spite of

that knowledge, the railroad continues to assign the employee to

tasks that it knew or should have known would aggravate his or her

physical condition.” Rivera v. Union Pacific R.R. Co., 378 F.3d

502, 507 (5th Cir. 2004).

      Here,    each     time    Dusek   returned     to   work   after    a   medical

procedure, he informed Defendant that his treating physicians

released him for full duty work. Dusek does not contend that these

physicians were negligent in releasing him to work. Moreover, Dusek

fails to argue how Defendant’s reliance on the doctors’ ultimate

decision     to    release      Dusek   to   work    constitutes      negligence    on

Defendant’s part. Dusek does not raise any arguments to refute


                                         - 7 -
these points in his response brief—he altogether fails to address

this matter. Accordingly, Dusek’s negligent assignment claim fails

as a matter of law.

                        III.   CONCLUSION

     For the reasons stated herein, Defendant’s Motion for Summary

Judgment (Dkt. No. 22) is granted.


IT IS SO ORDERED.




                                       Harry D. Leinenweber, Judge
                                       United States District Court

Dated: 2/8/2019




                               - 8 -
